           IN THE UNITED STATES DISTRICT COURT FOR THE
                SOUTHERN DISTRICT OF WEST VIRGINIA
                             BLUEFIELD


UNITED STATES OF AMERICA


v.                                        CRIMINAL NO. 1:18-00243


KIMBERLY ADDAIR




        SECOND SUPPLEMENTAL RESPONSE OF THE UNITED STATES
      OF AMERICA TO DEFENDANT'S STANDARD DISCOVERY REQUESTS

     Pursuant   to    Rule   16   of    the   Federal   Rules   of   Criminal

Procedure, Rule 16.1(a) of the Local Rules of Criminal Procedure,

and the Arraignment Order and Standard Discovery Request entered

by the Court in this case, the United States of America, by

counsel,   herewith    responds    to    each   of   defendant's     Standard

Discovery Requests as follows:


     Request E: Permit the defendant to inspect and to copy or
photograph books, papers, documents, data, photographs, tangible
objects, building or places, or copies or portions of any of those
items, if the item is within the government's possession, custody
or control, and (i) the item is material to preparing the defense;
(ii) the government intends to use the item in its case-in-chief
at trial; or (iii) the item was obtained from or belongs to
defendant. [Fed. R. Crim. P. 16(a)(1)(E)]
     Response:

     1.   See attached the relevant grand jury testimony taken on

October 23, 2018.


                               Respectfully submitted,

                               MICHAEL B. STUART
                               United States Attorney

                         By:
                               /s/ _Timothy D. Boggess, AUSA___
                               TIMOTHY D. BOGGESS
                               Assistant United States Attorney
                               WV Bar No. 6768
                               110 North Heber Street
                               Beckley, WV 25801
                               Telephone: 304-253-6722
                               Fax: 304-253-9206
                               Email: timothy.boggess@usdoj.gov




                                 2
                        CERTIFICATE OF SERVICE

     It   is   hereby     certified   that     the   foregoing   "SECOND

SUPPLEMENTAL   RESPONSE    OF   THE   UNITED   STATES   OF   AMERICA   TO

DEFENDANT'S STANDARD DISCOVERY REQUESTS" has been electronically

filed and service has been made on opposing counsel by virtue of

such electronic filing this 11th day of December, 2018, to:



Lorena E. Litten, AFPD
Federal Public Defender’s Office
300 Virginia Street, East
Room 3400
Charleston, WV 25301

                                 /s/ _Timothy D. Boggess, AUSA___
                                 TIMOTHY D. BOGGESS
                                 Assistant United States Attorney
                                 WV Bar No. 6768
                                 110 North Heber Street
                                 Beckley, WV 25801
                                 Telephone: 304-253-6722
                                 Fax: 304-253-9206
                                 Email: timothy.boggess@usdoj.gov
